FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses the claim amendments and remarks filed May 19, 2022 in application No. 17/138,281 (“instant application”), which is a reissue of U.S. Patent No. 9,216,737, (“‘737 Patent”) issued December 22, 2015 and filed on Dec. 15, 2014 and titled “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING KEY BEHAVIORS BY VEHICLES”.
2.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘737 Patent.
3.	Examiners find prior reissue application U.S. Application No. 15/847,064 (“’064 Application”) and prior reissue application 15/847,390 (“390 Application”), which are both reissues of the ‘737 Patent.
4.	The ’064 Application was abandoned after Patent Board Decision (Appeal No. 2020-005723) mailed November 4, 2020.
5.	The ’390 Application was abandoned after Patent Board Decision (Appeal No. 2020-005727) mailed November 4, 2020.
6.	The ‘737 Patent issued with claims 1-20 (“Patented Claims”). In the amendment filed May 19, 2022 ("MAY 2022 CLAIM AMENDMENTS"), claims 1-20 are cancelled and claims 21-37 and 39-41 are added.
7.	Claims 21-37 and 39-41 are pending and examined and are grouped as follows:
claims 21-27; and
claims 28-37 and 39-41.


Priority Claims
8.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 13/446,518 filed Apr. 13, 2012.
9.	Examiners find the instant application does not claim foreign priority.
10.	Because the instant application claims domestic priority to U.S. App. No. 13/446,518, the presumed effective U.S. filing date of the instant application is Apr. 13, 2012.

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed May 19, 2022

--Objection to the Specification and Rejection under 35 U.S.C. §251--
12.	Applicant argues “object classification data” is fully supported by the specification and drawings as filed in the priority case (see Remarks 7-8). Because Examiners agree at least col.9:10-12 and col.11:18-25 provides an antecedent basis for “object classification data,” this aspect of the rejection is withdrawn (see screenshot of the Remarks 8): 

    PNG
    media_image1.png
    200
    652
    media_image1.png
    Greyscale


--35 U.S.C. §112-1st Written Description Rejections--
13.	As to claim 21, the basis of the §112-1st written description rejection was that the ‘737 patent did not support possession of the “identifying, by the one or more computing devices,…wherein the first object is classified based on the received sensor data” because the ‘737 patent did not describe the computer classifying the object based on the received sensor data.
	Applicant argues, inter alia, block 720 in figure 7 labeled “IDENTIFY CLASSIFICATION AND STATE OF EACH DETECTED OBJECT,” describes the computer classifying the object based on the received sensor data (see Remarks 10). Specifically, Applicant asserts col.6:66-col.7:9, which is reproduced below, describes this limitation.

    PNG
    media_image2.png
    156
    660
    media_image2.png
    Greyscale

	Examiners agree that at least col.6:66-col.7:9, which is reproduced above, provides a proper antecedent basis for the claim limitation “identifying, by the one or more computing devices,…wherein the first object is classified based on the received sensor data,” because it describes how the computer, as opposed to a human being, classifies the object based on received sensor data.
In other words, Examiners find the ‘737 Patent’s description of ‘the sensors providing the location and shape information of objects surrounding the vehicle to computer (#110), which in turn identifies the object as another vehicle’ to support the claim limitation at issue.
	As to base claim 28, Examiners agree that at least col.6:66-col.7:9, which is reproduced above, provides a proper antecedent basis for the claim limitation “altering, by one or more computing devices, at least one of position, heading, speed or acceleration of the vehicle operating in autonomous mode…based on…a classification of the first object” because it describes how the computer, as opposed to a human being, classifies the object based on the receive sensor data.
	In addition, the aspect of the rejection pertaining the antecedent basis in the ‘737 Patent specification for the claim term “object classification data” is withdrawn because Examiners agree at least col.9:10-12 and col.11:18-25 provides an antecedent basis for this claim term.
	For these reasons, these written description rejections are withdrawn.

--35 U.S.C. §112-2nd ¶ Indefiniteness Rejection--
14.	The MAY 2022 CLAIM AMENDMENTS have overcome the ‘lack of antecedent basis’ part of this rejection. In addition, Applicant’s explanation of support for the claim term “object classification data” at col.9:10-12 and col.11:18-25 of the ‘737 Patent overcomes the part of the rejection pertaining to the metes and bounds of this claim term.  For these reasons, these §112-2nd ¶ rejections are withdrawn.

--35 U.S.C. §103 Rejections--
15.	In response to Applicant’s remarks on page 14, the typographical error in the heading re: §§102/103 has been corrected.
16.	As to claim 21, Applicant argues there is no teaching in Ernest of “behavior data stored in the memory of the vehicle…wherein the behavior data identifies potential actions of the first object that are to result in a change in the control strategy” (see Remarks 16). Specifically, Applicant asserts that while Ernest mentions ‘predefined movement categories’ is done ‘using one of a variety of object tracking heuristics,’ this is not what is claimed (see id.).
	This argument is not persuasive because Applicant does not proffer evidence or argument traversing the rejection presented in the prior office action. Rather, Applicant traverses a rejection taking official notice, which is not the rejection presented in the prior office action.
	Moreover, claims 21-27 were rejected based on the best understanding of the claims because they were rejected as indefinite. Specifically, the MAY 2022 CLAIM AMENDMENTS have amended base claim 21 to overcome the §112-indefiniteness rejection by amending the specific limitation at issue in this argument. As such, the argument is moot and a new rejection of claims 21-27 is presented below. 
17.	As to claim 21, Applicant argues the rejection “omits claim features about what the stored behavior data is” (see Remarks 16-18).
	This argument is not persuasive because claims 21-27 do not contain “claim features about what the stored behavior data is” nor does the ‘737 Patent describe the claim term “behavior data.” Thus, the crux of Applicant’s argument rests on the metes and bounds of the claim term “behavior data,” which are indefinite because the claim term “behavior data” is not described in the ‘737 Patent.
Examiners note that the explanation of support that overcame the objections and rejection under §251 for the claim term “objection classification data” was previously best understood to support the claim term “behavior data” in the context of the indefinitely claimed “control strategy.” Now that the record has been clarified regarding the support for the claim term “object classification data” and base claim 21 has been amended to resolve the issue regarding the indefinitely claimed “control strategy,” the support for the claim term “behavior data” is now at issue because the remarks do not identify the alleged claim features about “what the stored behavior data is” nor does the ‘737 Patent contain a description of “what the stored behavior data is.” As such, the argument is not persuasive because the crux of the argument rests on the metes and bounds of the claim term “behavior data,” and this claim term is indefinite because it is not described in the ‘737 Patent and one of ordinary skill in the art would not understand the term absent a description in the ‘737 Patent.
18.	As to claim 22, Applicant argues the rejection fails to explain how Ernest reads on the claimed “potential actions identified in behavior data” (see Remarks 19). This argument is not persuasive for the same reasons stated above as to claim 21, i.e., the crux of the argument rests on the metes and bounds of the claim term “behavior data,” and this claim term is indefinite because it is not described in the ‘737 Patent and one of ordinary skill in the art would not understand the term absent a description in the ‘737 Patent.
19.	As to claim 24, Applicant argues the rejection is based on hindsight reconstruction (see Remarks 19).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Examiners maintain the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made because the knowledge is cited as Ernest at col.9:1-12. In addition, Examiners maintain the rejection does not include knowledge gleaned only from the applicant's disclosure because the claim term “behavior data” is not described at all in the ‘737 Patent disclosure.
20.	As to claim 28, Applicant argues the §103 rejection over Ernest does not make obvious “wherein controlling the vehicle in the autonomous mode includes selecting a driving setting based on a type of the vehicle” because the rejection is based on hindsight reasoning (see Remarks 20-22).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Examiners maintain the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made because the knowledge is Ernest teaching the following:
    PNG
    media_image3.png
    137
    640
    media_image3.png
    Greyscale

In addition, Examiners maintain the rejection does not include knowledge gleaned only from the applicant's disclosure because the knowledge was gleaned from Ernest’s teaching citing above.
21.	As to claim 41, Applicant argues Ernest does not disclose or make obvious “the method of claim 28, wherein altering at least one of the position, heading, speed, or acceleration of the vehicle operating in the autonomous mode is done according to remote telemetry driving control of the vehicle” (see Remarks 22). Specifically, Applicant asserts the following at page 22 of the Remarks, which does not proffer evidence or argument rebutting the rejection of record. As such, the argument is not persuasive.
    PNG
    media_image4.png
    466
    663
    media_image4.png
    Greyscale


Specification
22.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “behavior data.”


Claim Objections
23.	The MAY 2022 CLAIM AMENDMENTS are objected to because an explanation of the support in the disclosure of the patent for the changes made to the claim has not been supplied (see 37 CFR 1.173(c)). Specifically, an explanation of the support for the claim term “behavior data” has not been supplied.

Claim Rejections - 35 USC § 112
24.	Claims 21-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Specifically, the claim term “behavior data” lacks an antecedent basis in the ‘737 Patent specification. While the original claims of the ‘321 Application, which became the ‘737 Patent, refers to “behavior data” identifying “potential actions,” absent is a description of what the “behavior data” is so that the metes and bounds of the claim term “behavior data” can be determined.
	In other words, it is unclear which data are “behavior data” rather than, e.g., the described “object classification data,” and one of ordinary skill in the art at the time of filing would not understand which data are “behavior data” absent a description of the characteristics of “behavior data” in the ‘737 Patent.
	Because Examiners cannot ascertain what classifies ‘data’ as “behavior data” based on the ‘737 Patent specification, the original claims of the ‘321 Application, the claims themselves, or the understanding of one of ordinary skill in the art at the time of filing, the claim is indefinite.
	In addition, Examiners best understanding of the term “behavior data” would be position and velocity of the tracked object and Applicant’s argue the position and velocity are not “behavior data.” As such, Examiners will not speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation because Examiners maintain the most reasonable understanding of the claimed “behavior data” that identifies potential actions of a detected first object would be the object’s position and velocity, which is an interpretation rejected by the Applicant (see MPEP §2143.03(I)).

35 U.S.C. 103 Rejections
25.	Claims 28-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006).
	--Claim 28--
As to the limitation “controlling, by one or more computing devices, a vehicle operating in an autonomous mode,” this limitation is disclosed at col.9:1-12 because the feedback subsystem (#600), which comprises one or more computing devices, is described as autonomously driving the vehicle, which necessarily requires the use of a control strategy to drive the vehicle.
As to the limitation “receiving, by one or more computing devices, sensor data indicating a position of a first object external to the autonomous vehicle,” this limitation is disclosed at col.9:1-12 because system (#100) includes the use of forward-looking sensor to assign potential threats used to autonomously drive the vehicle. As such, Ernst’s system reads on this limitation because the system receives sensor data via the feedback system whereby the feedback system’s assignment of potential threats (e.g., following too closely) necessarily detects a position of a first object external to the autonomous driving vehicle (i.e., the object following too closely) via the use of a sensor. Also, Ernest discloses the object tracker module (#504) uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48).
As to the limitation “comparing the received sensor data with map data stored in the memory of the vehicle,” this limitation is disclosed at col.13:46-63 because the system (#100) uses a heuristic that combines the radar image with a map database to estimate the path of the vehicle. Ernest teaches the estimated path of the host vehicle (#102) can be determined by tracking vehicles (#104) and using the position and velocity of the tracked vehicles (#104) to determine the path of the host vehicle (#102).

    PNG
    media_image5.png
    341
    442
    media_image5.png
    Greyscale

Ernest discloses “determining, by one or more computing devices, based on comparing the received sensor data with the stored map data, that the first object has travelled from a first road element to a second road element” because Ernest discloses an object tracker module (#504) that uses an object tracker heuristic to track large objects with respect to position and velocity (see col.12:45-48). Also, Ernest teaches that if system (#100) is currently tracking matching data, the tracked object is updated at #820 of figure 10. In addition, Ernest also teaches that if there is no new data with which to update the object, the system (#100) updates the object using previously stored information (#822). As such, Ernest discloses the identification “that the first object has travelled from a first road element to a second road element” (e.g., stationary, overtaking, receding, or approaching; see col.12:56-57) “based on comparing the received sensor data with the stored map data” because Ernest’s ‘lane change’ identification is based on updated position and velocity information of the tracked object, which necessarily requires the storage of previous position and velocity information of the tracked object that is ‘updated’ with the new position and velocity information of the tracked object.
In addition, Ernest teaches scene detector module (#508) that uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road, i.e., the claimed “road element” (see second scene detection heuristic described at col.13:25-31).
As to the limitation “altering, by one or more computing devices, at least one of a position, heading, speed, or acceleration of the vehicle operating in the autonomous mode based on the determination that the first object has travelled from the first road element to the second road element and a classification of the first object,” Ernest discloses this limitation for the following reasons. Ernest teaches the feedback subsystem (#600) identifies lane changes/merges in front and behind the vehicle and changes the speed of the vehicle (i.e., ‘alters the control strategy’) (see col.9:1-12). Ernest teaches object classifier module (#506) sends object classification data to a scene detector module (#508) applying one or more scene detection heuristics (see col.12:61-63). Ernest teaches the scene detector module (#508) can process the detected objects (large and small, vehicles and non-vehicles) and from this data predict the possible roadway paths that the vehicle might take (see col.12:63-65). Ernest teaches that in a preferred embodiment, the scene detector module (#508) incorporates user-based attributes, vehicle-based attributes, and/or shared sensor data in assisting in this determination (col.12:66-col.13:2).
 Ernest does not specifically disclose “wherein controlling the vehicle in the autonomous mode includes selecting a driving setting based on the type of vehicle.” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches vehicle-based sensor data (#303) can include performance data related to the vehicle (#102) (braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc.) and any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100) (see col.10:23-41). Because Ernest teaches using ‘any other attributes relating to the vehicle (#102) that are potentially useful to the system (#100)’ as an input to the driver warning decision heuristic, it would have been obvious to one of ordinary skill in the art to input the type of vehicle that is being controlled (e.g., a large or a small vehicle), which is indicative of the controlled vehicle’s attendant braking capacity, maneuverability, acceleration, acceleration capacity, velocity, velocity capacity, etc., and set the autonomous driving mode accordingly.
--Claim 29--
Claim 29 depends upon base claim 28 and claims “wherein the first road element is a first lane of traffic and the second road element is a second lane of traffic,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (i.e., the claimed “road element”) (see col.13:25-31).
--Claim 30--
Claim 30 depends upon base claim 28 and claims “wherein altering the at least one of a position, heading, speed, or acceleration of a vehicle operating in autonomous mode comprises positioning the vehicle relative to the first object in a predefined manner,” which is disclosed by Ernest because Ernest teaches the feedback subsystem (#600) autonomously drives the vehicle in response to an assessed potential threat and the potential threats are assigned to several predefined categories such as, e.g., (1) no threat, (2) following too closely, (3) collision warning, and (4) collision imminent (see col.9:4-7).

--Claim 31--
Ernst does not specifically disclose “receiving, by the one or more, computing devices, a request to navigate between a first location and a second location, and autonomously navigating, by the one or more computing devices, the vehicle along a path between a first location and second location, wherein altering at least one of the position, heading, speed, or acceleration of the vehicle occurs while the vehicle is travelling along the path.” However, Ernst teaches assigning potential threats to a feedback subsystem and autonomously driving the vehicle in response to the potential threat, including but not limited to identified lane changes/merges behind/in front of the vehicle (see col.9:1-12). Thus, Ernest discloses navigating along a path between a first location and a second location (i.e., autonomous driving) and it would have been obvious at the time the invention was made to autonomously drive the vehicle from one lane to another in response to identified lane changes/merges behind/in front of the vehicle to prevent a collision.
--Claim 32--
Claim 32 depends upon base claim 28 and claims “determining a relative position of the vehicle operating in the autonomous mode with respect to each of one or more selected objects.” Ernest discloses this limitation because Ernest teaches autonomous driving with external sensor data (#201), which include object sensor data (#203) wherein object sensor data (#203) include position, velocity, acceleration, height, thickness, and other attributes of the object (see col.10:9-15). Examiners consider Ernest’s disclosed position to necessarily be a “relative position” because it is the position relative to the host vehicle.
As to the limitation “associating each of the one or more selected objects with a road graph element of a roadway based on the relative position of the vehicle,” Ernest discloses this limitation because Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102) and identify lane changes/merges in front and behind the vehicle 102 (see col.9:7-10). Ernest teaches scene detector module (#508) uses information from the input subsystems to determine the path of the vehicle traveling in autonomous mode based on the number of lanes on the road (see col.13:25-31). Thus, Ernest discloses associating the tracked vehicle (i.e., “object”) with the lane of a roadway (i.e., “road graph element”) based on the position of the tracked vehicle with respect to the host vehicle.
--Claim 33--
Ernest discloses “determining that the first object has performed a behavior of interest” because Ernest teaches identifying the first object has performed a behavior of interest, e.g., stationary, overtaking, receding, or approaching (see col.12:56-57).
--Claims 34-35--
Ernest does not specifically disclose “upon determining that the first object has performed a behavior of interest, transmitting data to a remote computing device that identifies a state of the first object, wherein the data that identifies the state of the first object includes at least one of position, speed, acceleration or heading.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest teaches the host vehicle (#102) can share information (e.g., velocity, acceleration, and other position and motion-related information) with a foreign vehicle (#402). Ernest also teaches vehicles to share information with each other on several levels and at the same time: (a) within the vehicle between active subsystems; (b) between the vehicle and other "foreign" vehicle systems; (c) between the vehicle and external environment and infrastructure such as electronic beacons, signs, etc.; and (d) between the vehicle and external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48). Thus, it would have been obvious for one of ordinary skill in the art to transmit the sensed position/velocity data of the tracked vehicle to a ‘foreign’ vehicle system (i.e., “the remote computing device”), which necessarily includes a computing device to facilitate collision avoidance.
--Claim 36--
Ernest does not specifically disclose “receiving a set of map data from a remote computing device; and updating the stored map data with the received map data.” However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest also teaches vehicles sharing information with external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48).
Ernest teaches scene detection heuristics used in the autonomous driving of the host vehicle that combines scene data with a radar image with data from a Global Positioning System (GPS) with a map database and/or vision system (see col.13:50-53). Ernest teaches the GPS system uses the map database to predict the roadway ahead, while the vision system would actively track the lane lines, etc., to predict the travel lane ahead (see col.13:55-58). Thus, it would have been obvious for one of ordinary skill in the art to receive GPS data (i.e., “map data”) from a remote computing system (e.g., via a cell network or the internet) and update Ernest’s described map data base with the received GPS data to determine the driving path of the host vehicle.
--Claim 37--
Ernest does not specifically disclose “receiving a set of object classification data from a remote computing device; and updating stored object classification data with the received set of object classification data”. However, Ernest teaches information sharing subsystem (#400) provides a mechanism for the host vehicle (#102) to receive potentially useful information from outside the host vehicle, as well to send information to sensor systems outside the host vehicle (see col.6:55-59). Ernest also teaches vehicles sharing information with external information sources such as cell networks, the internet, dedicated short range communication transmitters, etc. (see col.5:25-48). Ernest teaches object classification heuristics to classify the tracked object used in the autonomous driving determinations (see col.16:51 to col.17:60). Thus, it would have been obvious for one of ordinary skill in the art to use the object classification heuristics of Ernest to determine the threat level of the tracked object in the determination of the autonomous driving path of the host vehicle.

--Claim 39--
Ernest does not specifically disclose “wherein controlling the vehicle in autonomous mode includes selecting a driving setting based on a type of cargo of the vehicle.” However, Ernest teaches vehicle characteristics (fig. 6, #712) as an input to the driver warning decision heuristic (#720). Ernest also teaches

    PNG
    media_image6.png
    342
    434
    media_image6.png
    Greyscale

As such, it would have been obvious to one of ordinary skill in the art to modify the system of Ernest to select a braking level preference, which is a driving setting, based on the type of cargo the vehicle is carrying.
--Claim 40--
Ernest discloses “wherein controlling the vehicle in autonomous mode is based on passenger input and whether the autonomous mode is fully autonomous” because Ernest teaches selection-based attributes such as the user set desired threat sensitivity for warnings (see col.6:33-36). Another disclosed selection-based attribute could include, e.g., braking level preference (see col.10:38). Ernest also teaches incorporation of heuristics that fully utilize user-based attributes to reduce the nuisance alarms in threat assessment (see col.9:40-50). Thus, Examiners consider the Ernest’s user-set desired sensitivity for warnings to read on the claimed “passenger input.”
In addition, Ernest teaches the feedback subsystem (#600) can autonomously drive the vehicle (#102), change the speed of the vehicle (#102), identify lane changes/merges in front and behind the vehicle (#102), issue warnings regarding front and rear collisions, provide night vision to the user, and other desired functions (see col.9:8-12). As such, Ernest’s discloses controlling the vehicle based on e.g., user-set threat sensitivity or braking level preference (i.e., “passenger input”) and whether the feedback subsystem (#600) is autonomously driving the vehicle (i.e., “whether the autonomous mode is fully autonomous”).
24.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst, Jr. et al. (US 7,102,496 published Sep. 5, 2006) in view of Rubin (US 8,780,195 filed Aug. 31, 2011).
Ernest does not specifically disclose “wherein altering at least one of the position, heading, speed or acceleration of the vehicle operating in the autonomous mode is done according to remote telemetry driving control of the vehicle.” However, Rubin teaches system and methods of remote controlling near autonomous or fully autonomous vehicles using machine-based object/even recognition (see col.1:19-24). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the autonomous driving system of Ernest so that the remotely driven vehicle can be moved to safety in response to a hazard.


Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992